Citation Nr: 1044135	
Decision Date: 11/23/10    Archive Date: 12/01/10

DOCKET NO.  06-27 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to a rating higher than 70 percent for posttraumatic 
stress disorder (PTSD) since June 22, 2006. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel






INTRODUCTION

The Veteran served on active duty from November 1965 to February 
1969,           and from October 1969 to June 1983.         

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from    a June 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Washington, 
D.C., which granted service connection for PTSD and assigned a 10 
percent rating from September 12, 2001. The Veteran appealed for 
a higher initial evaluation. See Fenderson v. West, 12 Vet. App. 
119, 125-26 (1999) (when a veteran appeals the initial rating for 
a disability, VA must consider the propriety of a "staged" 
rating based on changes in the degree of severity of it since the 
effective date of service connection). Jurisdiction was later 
transferred to the Columbia, South Carolina RO based upon the 
Veteran's change in residence.  
 
Thereafter, a July 2006 RO rating decision increased the 
evaluation for PTSD to the 50 percent level, from the effective 
date of service connection. 

The Board received this case initially in September 2009, at that 
time denying a rating higher than 50 percent for the time period 
from September 12, 2001 to November 4, 2003, and from January 1, 
2004 to April 26, 2004; and granting a       70 percent rating 
for the period from August 1, 2004 to June 21, 2006 --                   
the obvious gaps in time for which the Board did not consider the 
question of an increased rating being periods for which a total 
temporary rating for hospitalization purposes had been awarded 
(i.e., from November 5, 2003 through December 31, 2003). 
Meanwhile, the Board remanded the issue of the proper disability 
rating for PTSD since June 22, 2006. 

Upon remand, the RO (via the Appeals Management Center (AMC) in  
Washington, D.C.) issued a December 2009 rating decision awarding 
a 70 percent rating for PTSD, effective from August 1, 2004, 
continuing through the present time period. Hence, the issue now 
before the Board is one of whether a rating            in excess 
of 70 percent for PTSD since June 22, 2006 may be assigned. 
Notwithstanding this most recent increase to a 70 percent rating, 
moreover,           the claim for a still higher schedular 
evaluation remains on appeal. See A.B. v. Brown, 6 Vet. App. 35, 
39 (1993) (the claimant is presumed to be seeking the highest 
possible rating for a disability unless he or she expressly 
indicates otherwise).


FINDING OF FACT

Since June 22, 2006, the Veteran's PTSD has been manifested by 
occupational and social impairment in most areas, but not total 
occupational and social impairment.


CONCLUSION OF LAW

The criteria are not met for an evaluation higher than 70 percent 
for PTSD from June 22, 2006 onwards. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 
9411 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 
2010), prescribes several requirements as to VA's duty to notify 
and assist a claimant with the evidentiary development of a 
pending claim for compensation or other benefits. Implementing 
regulations are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326 (2010).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must inform the claimant of any information and evidence 
(1) that is necessary to substantiate the claim; (2) that the 
claimant is expected to provide; and (3) that VA will seek to 
provide on the claimant's behalf. A regulatory amendment 
effective for claims pending as of or filed after May 30, 2008 
removed the requirement that VA specifically request the claimant 
to provide any evidence in his or her possession that pertains to 
the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), later codified 
at 38 CFR 3.159(b)(1) (2010).

In regard to the claim on appeal for a higher evaluation for PTSD 
since June 22, 2006, the requirement of VCAA notice does not 
apply because this issue arose from contesting the initial 
assigned disability rating for PTSD. Where a claim for service 
connection has been substantiated and an initial rating and 
effective date assigned, the filing of a Notice of Disagreement 
(NOD) with the RO's decision as to the assigned disability rating 
does not trigger additional 38 U.S.C.A. § 5103(a) notice.                 
In this case, because the claim for service connection for PTSD 
has been substantiated, no further notice addressing the 
downstream disability rating requirement is necessary. In any 
event, the RO has provided June 2006 notice correspondence that 
directly addressed the evidentiary requirements to substantiate 
the initial rating decision on appeal. 

The RO has taken appropriate action to comply with the duty to 
assist the Veteran through obtaining records of VA outpatient 
treatment. The Veteran has undergone VA medical examinations. See 
38 C.F.R. §4.1 (for purpose of application of the rating schedule 
accurate and fully descriptive medical examinations are required 
with emphasis on the limitation of activity imposed by the 
disabling condition).         In support of his claim, the 
Veteran has provided several personal statements.        He has 
not requested the opportunity to appear at a hearing at any 
point. There is no indication of any further available evidence 
or information which has not already been obtained. The record as 
it stands includes sufficient competent evidence to decide the 
claim. See 38 C.F.R. § 3.159(c)(4). Under these circumstances,                  
no further action is necessary to assist the Veteran.  

In sum, the record reflects that the facts pertinent to the claim 
have been properly developed and that no further development is 
required to comply with the provisions of the VCAA or the 
implementing regulations. That is to say, "the record has been 
fully developed," and it is "difficult to discern what 
additional guidance VA could [provide] to the appellant regarding 
what further evidence he should submit to substantiate his 
claim." Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). 
Accordingly, the Board will adjudicate the claim on the merits. 

Background and Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically be 
determined, on the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1. Each service-connected 
disability is rated on the basis of specific criteria identified 
by Diagnostic Codes.  38 C.F.R. § 4.27 (2010). Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluations will be assigned if the disability more 
closely approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. 
Generally, the degrees of disability specified are considered 
adequate to compensate for a loss of working time proportionate 
to the severity of the disability. 38 C.F.R. § 4.1. 
 
Where as here, a veteran appeals the rating initially assigned 
for the disability, after already having established service 
connection for it, VA must consider the propriety of a staged 
rating that is indicative of changes in the severity of the 
course of his disability over time. In Fenderson, 12 Vet. App. at 
125-26, the Court recognized a distinction between a veteran's 
dissatisfaction with an initial rating assigned following a grant 
of service connection and a claim for an increased rating of a 
service-connected disorder. In the case of the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability (the circumstances of the 
present appeal), separate ratings can be assigned for separate 
periods of time based on the facts found - "staged" ratings.

The VA rating schedule provides that psychiatric disorders other 
than eating disorders, including PTSD, are to be evaluated 
according to a General Rating Formula for Mental Disorders. 38 
C.F.R. § 4.130. 


Under that formula, a 10 percent rating is assigned for 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to perform 
occupational tasks only during periods of significant stress, or; 
symptoms controlled by continuous medication. 

A 30 percent rating is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, and 
mild memory loss (such as forgetting names, directions, recent 
events).

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-term and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and maintaining effective 
work and social relationships.
 
A 70 percent rating may be assigned where there is occupational 
and social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, due 
to such symptoms as suicidal ideation; obsessed rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); inability to establish and maintain 
effective relationships. 
 

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to time 
or place; memory loss for names of close relatives, own 
occupation or own name. 38 C.F.R. § 4.130, Diagnostic Code 9411. 
 
The symptoms and manifestations listed under the above rating 
formula are not requirements for a particular evaluation, but are 
examples providing guidance as to the type and degree of severity 
of these symptoms. Consideration also must be given to factors 
outside the rating criteria in determining the level of 
occupational and social impairment. Mauerhan v. Principi, 16 Vet. 
App. 436, 442 (2002). 

The Veteran underwent a VA Compensation and Pension examination 
by a psychiatrist in June 2006. He then reported symptoms of 
insomnia and nightmares. He reported that he might look at an 
object in a store and it would appear like a face, but he could 
not describe this any further. He mentioned a history of suicidal 
thoughts, but none in many years. The Veteran reportedly had 
problems with irritability. He had difficulty with trust and 
related a sense of estrangement from others. He stated he had 
never been able to make a relationship work, and preferred to 
isolate himself. He described recently seeing fireworks making 
him fall to the ground as he thought he was back in Vietnam. He 
reported hypervigilance and exaggerated startle response. He had 
problems with decrease in concentration and memory. The Veteran 
would get up and check the security of his house multiple times 
at night before going to sleep. He had problems with anxiety, and 
reported he had been depressed more than usual for about three 
weeks recently, and did not even want to go out or get up to take 
a shower. He reported that there were times when he was so 
depressed he had no motivation to shave or shower. He reported 
hearing a whistling noise like a gun being shot by his ear in 
flashbacks. 

On mental status examination the Veteran was alert, oriented and 
cooperative.      He was noted to be somewhat unshaven, but was 
casually and neatly dressed.        He made intermittent eye 
contact. Speech was slow and halting. There was no evidence of 
psychomotor agitation or retardation. He described his mood as 
"irritable." His affect was broad ranged and appropriate to 
conversation. Thought processes were logical and goal oriented, 
without evidence of looseness of associations. The Veteran denied 
hallucinations or delusions, with the exception of illusions in 
when he looked at objects in stores that appeared to resemble a 
face.    He was able to register three objects and recall two of 
three objects after five even with prompts. He was able to relate 
significant past personal information.              He 
demonstrated a capacity for abstract reasoning, as evidenced by 
his interpretation of a proverb and similarities. His judgment to 
a hypothetical situation was good. He reported a history of 
suicidal thoughts, but none in several years.          He denied 
homicidal ideation. The diagnosis was of PTSD, chronic; alcohol 
dependence in remission; and nicotine dependence. A Global 
Assessment of Functioning (GAF) score was assigned of 45.

The VA examiner further commented that the Veteran clearly met 
the criteria for PTSD. He had experienced symptoms of PTSD since 
return from Vietnam including insomnia, nightmares, flashbacks, 
intrusive thoughts, hypervigilance, exaggerated startle response, 
decreased concentration and memory, irritability, depression with 
periodic suicidal thoughts, anxiety, difficulty with trust and 
sense of estrangement from others, desire to isolate, and 
avoidance. According to the examiner, the Veteran's social 
adaptability and interactions with others was severely impaired 
due to his problems with hypervigilance, irritability, desire to 
isolate, sense of estrangement from others, and avoidance. His 
flexibility, adaptability, and efficiency in an industrial 
setting were considered totally impaired, and there was clear 
evidence of impairment related to PTSD prior to his stopping 
work. His symptoms of PTSD presented prior to his stopping work 
including irritability with physical violence, anxiety, and fear 
of losing control and harming someone. The VA examiner estimated 
the overall level of disability to be within  the severe to total 
range. The Veteran was considered generally able to handle his 
activities of daily living, but at times would become so 
depressed he was not motivated to shower or shave. 


Records of VA outpatient treatment reflect that on a June 2006 
mental health consultation, the Veteran appeared to be in a good 
mood and relaxed. He stated that his depression that week was 
slightly better. There was indication of chronic intrusive 
thoughts of Vietnam as well as anxiety, depression, nightmares 
and insomnia, and hypervigilance. Sleep was disturbed. Records 
from July 2006 onward show continued participation in a PTSD 
group therapy program. More recently,     on a March 2009 mental 
health consult the Veteran stated he was doing better overall, 
and sleeping better on different medication. Objectively, his 
appearance was well-groomed, no behavioral abnormalities were 
noted, speech was spontaneous with normal rate and tone, mood was 
euthymic, affect was normal, thought process was linear and goal-
directed, thought content was appropriate, and suicidal and 
homicidal ideation were both absent. The Veteran was oriented in 
all spheres, and had good concentration and attention, good 
impulse control, and good insight and judgment. 

On VA examination again in April 2010, the Veteran overall was 
reporting mild remission of symptoms due to treatment. He 
reported continued difficulty with sleep and infrequent 
nightmares, along with intrusive thoughts of his service in 
Vietnam about 3 to 4 times a month, and flashbacks about once 
over 2 to 3 months. He further reported difficulty with 
hypervigilance, exaggerated startle response to loud noises, 
anxiety, and reaction of being in crowds. He described anger and 
irritability, and difficulty with depressed mood which sometimes 
lasted a day or two at a time. There was decreased energy and 
decreased appetite, though weight was stable. He reported 
decreased socialization, having no close friends outside of 
family, and difficulty trusting others. He reported avoidance of 
situations that reminded him of Vietnam. He had stopped working 
as a correctional officer in 2003, and reported that there was 
too much stress on the job and he had decreased productivity and 
efficiency, along with arguments with supervisors. 

On mental status examination, the Veteran was alert and oriented 
in all spheres. Thought process was linear. History was adequate. 
Affect was blunted. Insight was demonstrative. Spontaneous speech 
was fluent, grammatical and free of paraphasias. Attention and 
memory were intact. There were no reported overt symptoms of 
psychosis. The Veteran denied any history of suicide attempts, or 
current suicidal or homicidal ideation. The diagnosis was PTSD, 
and a GAF was assigned of 52. 

The examiner commented further that the Veteran reported mild 
remission of symptoms due to treatment. The Veteran was also 
considered adequately able to complete his activities of daily 
living which he did routinely and independently,  and to provide 
for his own care and that of his elderly mother. The Veteran had 
performed within the normal limits of the mental status 
examination. He overall was continuing to present with symptoms 
of PTSD, and was considered to have moderate impairment of 
functioning due to symptoms of PTSD including moderate impairment 
in social and occupational functioning. The Veteran was deemed 
competent to manage his own funds. 

The Board finds upon review of the competent evidence that the 70 
percent evaluation in effect for PTSD since June 22, 2006 remains 
the proper assigned disability rating. The extent of the 
objective symptomatology shown is most consistent with the 
criteria for a 70 percent rating articulated under 38 C.F.R.          
§ 4.130, Diagnostic Code 9411. Most significantly, the Veteran 
does not exhibit one or more of the symptoms directly enumerated 
under Diagnostic Code 9411 for when a 100 percent rating will 
apply due to total occupational and social impairment. Namely, 
the Veteran does not manifest one or more of the following: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living; disorientation 
to time or place; or memory loss for names of close relatives, 
own occupation or own name. See 38 C.F.R. § 4.130. The Veteran 
may have a substantially less serious version of some of these 
problems, but again, not of the severity contemplated by the 
rating criteria. For instance, he mentioned a past history of 
suicidal thoughts, although this was no longer a concern, and 
there was no situation posed in which the Veteran was a potential 
danger to himself. While the Veteran once experienced 
irritability in the workplace with possible physical violence, 
there is no indication that he is now of any substantial threat 
to the physical integrity of others.                Also, while 
during periods of depression he may have lacked motivation to 
shave or shower, there is no showing of consistent inability to 
maintain personal hygiene,    as to correspond to the inability 
to perform activities of daily living as set forth under the 
rating schedule.  

Aside from the objective symptoms shown, the general impression 
of the VA examination findings are likewise consistent with a 
level of impairment less than total occupational and social 
impairment. Notably, on the most recent VA examination of April 
2010 the Veteran performed within normal limits on a mental 
status exam. After a medical history review and the opportunity 
to interview              the Veteran, the VA examiner considered 
his overall level of impairment to be somewhere in the moderate 
range, given his capacity to carry out activities of daily living 
and to assist with the medical care for a family member. The 
Board recognizes that the June 2006 VA examiner in contrast 
estimated overall level of disability to be within the severe to 
total range. However, this latter characterization of disability 
must be balanced against what the objective symptoms were on that 
examination, which in and of themselves were not of the severity 
constituent of a 100 percent rating. Contemporaneous VA 
outpatient records suggest that               the Veteran's mood 
was good, and his depressive symptoms had abated somewhat.  
Moreover, on the more recent examination of April 2010, which if 
anything would be expected to demonstrate a greater level of 
severity of symptomatology,                the Veteran's 
psychiatric condition was noted to be much improved. Interpreting  
the examination reports together therefore, there is reason to 
suggest less than the degree of severity corresponding to total 
occupational and social impairment.           See 38 C.F.R. § 4.2 
("It is the responsibility of the rating specialist to interpret 
reports of examination in the light of the whole recorded 
history, reconciling the various reports into a consistent 
picture so that the current rating may accurately reflect the 
elements of disability present."). See also, Ardison v. Brown, 6 
Vet. App. 405, 407 (1994).

The review of assigned GAF scores remains consistent with the 
existing 70 percent rating for the time period in question. The 
June 2006 VA examiner assigned a GAF of 45, while the June 2010 
examiner assigned a GAF of 52. According to the Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 2000) (DSM-IV-R), 
a GAF score in the 41 to 50 range is indicative of serious 
symptoms (e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or impairment in social, occupational, or 
school functioning (e.g., no friends, unable to keep a job). A 
GAF score in the 51 to 60 range is indicative of moderate 
symptoms (e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers or 
co-workers). Thus, the Veteran at most has symptoms at the level 
of serious impairment. The Board anyway is inclined to find the 
GAF of 52 to be more probative given that it followed a more 
detailed examination, and is the more recent study. In addition, 
that GAF score appears consistent with the level of actual 
symptomatology described on the April 2010 examination, and the 
VA outpatient treatment history as well. 

The potential application of the various other provisions of 
Title 38 of the Code of Federal Regulations have also been 
considered, including 38 C.F.R. § 3.321(b)(1), which provides 
procedures for assignment of an extraschedular evaluation.  
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). In this 
case, the Veteran          has not shown that his service-
connected disability under evaluation has caused him marked 
interference with employment, meaning above and beyond that 
contemplated by his current schedular rating. The Veteran is 
already in receipt of a total disability rating based on 
individual unemployability (TDIU) in relation to his PTSD 
condition. Reviewing the factual circumstances of the present 
case though, the Board does not find any unique manifestations of 
service-connected disability as affecting employability that 
warrant dispensing with the current rating criteria.         The 
June 2006 VA examination indicated that much of the difficulty 
with employment centered around difficulty with social 
interactions with others in the workplace. The difficulty with 
adaptation to occupational and social settings is already 
contemplated in the existing rating criteria. There is also no 
indication that the Veteran is incapable of employment in a 
setting not requiring significant social interaction, or a self-
employment setting. The Veteran's service-connected psychiatric 
disorder also has not necessitated frequent periods of 
hospitalization, or otherwise rendered impracticable the 
application of the regular schedular standards. In the absence of 
the evidence of such factors, the Board is not required to remand 
this case to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1). See Bagwell v. Brown, 9 Vet. App. 237, 238-
9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).
For these reasons, the Board is denying the claim for increased 
rating for PTSD since June 22, 2006. This determination takes 
into full account the potential availability of any "staged 
rating" based upon incremental increases in severity of service-
connected disability during the pendency of the claim under 
review.            The preponderance of the evidence is against 
the claim, and under these circumstances the benefit-of-the-doubt 
doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3. 
See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).     


ORDER

A rating higher than 70 percent for PTSD since June 22, 2006 is 
denied.




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


